HEB Grocery Company,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 11, 2015

                                      No. 04-15-00152-CV

                                      MARY BARRERA,
                                         Appellant

                                                v.

                              HEB GROCERY COMPANY, LP,
                                      Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-14809
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        In response to our show cause order issued May 4, 2015, appellant filed a response
indicating that she has paid the fee for preparing the clerk’s record. Accordingly, the trial court
clerk is ORDERED to file the clerk’s record no later than 10 days from the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court